Exhibit 10.1

SUPPORT AGREEMENT

THIS SUPPORT AGREEMENT (this “Agreement”) is made and entered into as of
[            ], 2014 by and among Cypress Semiconductor Corporation, a Delaware
corporation (“Cypress”) and the undersigned stockholder (“Stockholder”) of
Spansion Inc., a Delaware corporation (“Spansion”). Capitalized terms that are
used but not defined herein shall have the respective meanings ascribed thereto
in the Merger Agreement (defined below).

W I T N E S S E T H

WHEREAS, as an inducement for Cypress to enter into that certain Agreement and
Plan of Merger and Reorganization of even date herewith by and among Cypress,
Mustang Acquisition Corporation, a Delaware corporation and wholly owned
subsidiary of Cypress (“Merger Sub”), and Spansion (as it may be amended from
time to time by the parties thereto, the “Merger Agreement”), which provides for
the merger of Merger Sub with and into Spansion in accordance with its terms
(the “Merger”), Cypress has requested that Stockholder execute and deliver this
Agreement.

WHEREAS, pursuant to the Merger, each share of Spansion Common Stock that is
outstanding immediately prior to the Effective Time will be canceled and
extinguished and automatically converted into the right to receive the
consideration set forth in the Merger Agreement, all upon the terms and subject
to the conditions set forth in the Merger Agreement.

WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as defined
in Rule 13d-3 promulgated under the Exchange Act) of the number of shares of
Spansion Common Stock and other securities convertible into, or exercisable or
exchangeable for, shares of Spansion Common Stock, all as set forth on the
signature page of this Agreement (collectively, the “Shares”).

WHEREAS, as a condition and inducement for Cypress to enter into the Merger
Agreement, Stockholder and Cypress are entering into this Agreement.

NOW, THEREFORE, the parties hereto hereby agree as follows:

1. Agreement to Vote Shares.

(a) Until the Expiration Date, at the Spansion Stockholder Meeting and at every
other stockholder meeting of Spansion called to consider the Spansion Voting
Proposal, and at every postponement or adjournment thereof, and on every action
or approval by written consent of Spansion Stockholders with respect to any of
the following, Stockholder shall vote all outstanding Shares and any outstanding
New Shares:

(i) in favor of the adoption of the Merger Agreement and any action reasonably
requested by Cypress in furtherance of the foregoing, including any proposal to
adjourn or postpone any meeting of the stockholders of Spansion at which the
adoption of the Merger Agreement is submitted for the consideration and vote of
the stockholders of Spansion to a later date if there are not proxies
representing a sufficient number of shares of Spansion Common Stock to approve
such matters on the date on which the meeting is held;

(ii) against any action or agreement that would reasonably be expected to result
in (i) a breach of any covenant, representation or warranty or any other
obligation or agreement of Spansion contained in the Merger Agreement, or of any
Stockholder contained in this Agreement, or (ii) any of the conditions set forth
in Section 2.2 of the Merger Agreement not being satisfied on or before the
Initial Termination Date;



--------------------------------------------------------------------------------

(iii) against any Acquisition Proposal made by any Person (other than Cypress)
and any Acquisition Transaction proposed by any Person (other than Cypress); and

(iv) against any other action, agreement or transaction involving Spansion or
any of the Spansion Subsidiaries that is intended, or would reasonably be
expected, to impede, interfere with, delay, postpone, adversely affect or
prevent the consummation of the Merger or the other transactions contemplated by
the Merger Agreement or this Agreement or the performance by Spansion of its
obligations under the Merger Agreement or by any Stockholder of its obligations
under this Agreement, including (x) any extraordinary corporate transaction,
such as a merger, consolidation or other business combination involving Spansion
or the Spansion Subsidiaries (other than the Merger), (y) a sale, lease or
transfer of a material amount of assets of Spansion or any of the Spansion
Subsidiaries or any reorganization, recapitalization or liquidation of Spansion
or any of its Subsidiaries or (z) any change in the present capitalization of
Spansion or any amendment or other change to its certificate of incorporation or
bylaws.

(b) Prior to the Expiration Date, Stockholder shall not enter into any agreement
or understanding with any person to vote or give instructions in any manner
inconsistent with this Section 2.

(c) Notwithstanding anything to the contrary set forth herein, nothing in this
Agreement shall prohibit or otherwise impair the right or ability of Stockholder
to exercise his or her fiduciary duties in his or her capacity as a director of
Spansion, including by voting to effect a Spansion Board Recommendation Change
in accordance with the terms of the Merger Agreement; provided, however, that
the foregoing shall not limit or otherwise qualify Stockholder’s obligation to
comply with the terms and conditions set forth in this Agreement.

2. Transfer and Encumbrance. Stockholder agrees, during the period beginning on
the date hereof and ending on the Expiration Date (as defined below), not to
sell, transfer, exchange, pledge or otherwise dispose of or encumber
(collectively, “Transfer”) any Shares or any New Shares (as defined in Section 4
hereof), or to discuss, negotiate, or make any offer or agreement relating
thereto, other than to or with Cypress, in each case without the prior written
consent of Cypress; provided, that nothing contained herein shall prohibit
(i) the net settlement of Stockholder’s options to purchase shares of Spansion
Common Stock (to pay the exercise price thereof and any tax withholding
obligations), (ii) the net settlement of Stockholder’s restricted stock units
(including performance-based restricted stock units) settled in shares of
Spansion Common Stock (to pay any tax withholding obligations), (iii) the
exercise of Stockholder’s options to purchase shares of Spansion Common Stock,
to the extent such options would expire prior to the Effective Time, and the
sale of such shares of Spansion Common Stock acquired upon exercise of such
options, (iv) the exercise of Stockholder’s options to purchase shares of
Spansion Common Stock or the receipt upon settlement of Stockholder’s restricted
stock units, and the sale of a sufficient number of such shares of Spansion
Common Stock acquired upon exercise of such options or settlement of such
restricted stock units as would generate sales proceeds sufficient to pay the
aggregate applicable exercise price of shares then exercised under such options
and the taxes payable by Stockholder as a result of such exercise or settlement,
or (v) in the event that the Stockholder is a party, as of the date hereof, to a
written plan for trading the Shares in accordance with Rule 10b5-1 under the
Exchange Act (a “10b5-1 Plan”), such Stockholder from selling pursuant to such
10b5-1 Plan up to that number of Shares as are permitted to be sold under such
10b5-1 Plan, not to exceed the greater of 50% of the shares that become vested
at any given time or that number of shares as would generate sales proceeds
sufficient to pay the aggregate applicable exercise price of any shares then
acquired upon exercise of an option plus the taxes payable by Stockholder on any
shares received as a result of the exercise of the

 

-2-



--------------------------------------------------------------------------------

option or received in settlement of restricted stock units (including
performance-based restricted stock units). Stockholder acknowledges that the
intent of the foregoing sentence is to ensure that the Shares and any New Shares
are voted in accordance with the terms hereof.

3. No Appraisal Claims. Stockholder hereby (a) waives and agrees not to exercise
any rights of appraisal or rights to dissent from the Merger that such
Stockholder may have and (b) agrees not to commence or participate in, and use
reasonable best efforts to, if requested by Cypress, take all actions necessary
to opt out of any class in any class action with respect to, any claim,
derivative or otherwise, against Cypress, Merger Sub, Spansion or any of their
respective successors relating to the negotiation, execution or delivery of this
Agreement or the Merger Agreement or the consummation of the Merger, including
any claim (i) challenging the validity, or seeking to enjoin the operation, of
any provision of this Agreement or the Merger Agreement or (ii) alleging a
breach of any fiduciary duty of the Spansion Board of in connection with the
Merger Agreement or the transactions contemplated thereby.

4. New Shares. Stockholder agrees that any shares of Spansion Common Stock that
Stockholder purchases or with respect to which Stockholder otherwise acquires
beneficial ownership after the date of this Agreement and prior to the
Expiration Date, including, without limitation, shares issued or issuable upon
the conversion, exercise or exchange, as the case may be, of all securities held
by Stockholder that are convertible into, or exercisable or exchangeable for,
shares of Spansion Common Stock (“New Shares”), shall be subject to the terms
and conditions of this Agreement to the same extent as if they constituted
Shares.

5. Share Legends. If so requested by Cypress, Stockholder agrees that the Shares
and any New Shares shall bear a legend stating that they are subject to this
Agreement. Subject to the terms of Section 1 hereof, Stockholder agrees that
Stockholder will not Transfer the Shares or any New Shares without first having
the aforementioned legend affixed to the certificates representing the Shares or
any New Shares. Stockholder shall cause Spansion to affix a legend to the
certificates representing the Shares (upon a request for the Transfer of such
Shares) and any New Shares (upon issuance) stating that such Shares or New
Shares are subject to this Agreement. Stockholder shall cause Spansion to
further agree to make a notation on its records and give instructions to its
transfer agent(s) for the Shares and any New Shares in order to implement the
restrictions set forth in this Agreement.

6. Representations and Warranties of Stockholder. Stockholder hereby represents,
warrants and covenants to Cypress as follows:

(a) If such Stockholder is not an individual, the execution, delivery and
performance by such Stockholder of this Agreement and the consummation by such
Stockholder of the transactions contemplated hereby are within the powers of
such Stockholder and have been duly authorized by all necessary action. If such
Stockholder is an individual, he or she has full legal capacity, right and
authority to execute and deliver this Agreement and to perform his or her
obligations hereunder. Such Stockholder has duly executed and delivered this
Agreement and, assuming the due authorization, execution and delivery by
Cypress, this Agreement constitutes such Stockholder’s legal, valid and binding
obligation, enforceable against it in accordance with its terms except, in each
case, as enforcement may be limited by bankruptcy, insolvency, reorganization or
similar Legal Requirements affecting creditors’ rights generally and by general
principles of equity. If such Stockholder is married and any of the Shares or
New Shares constitute community property or spousal approval is otherwise
necessary for this Agreement to be legal, valid, binding and enforceable, this
Agreement has been duly executed and delivered by, and, assuming the due
authorization, execution and delivery by Cypress, constitutes the legal, valid
and binding obligation of, such Stockholder’s spouse, enforceable in accordance
with its terms except, in each case, as enforcement may be limited by
bankruptcy, insolvency, reorganization or similar Legal Requirements affecting
creditors’ rights generally and by general principles of equity.

 

-3-



--------------------------------------------------------------------------------

(b) The Shares are and the New Shares will be Beneficially Owned and owned of
record by such Stockholder. Such Stockholder has and will have good and valid
title to such Shares and New Shares, free and clear of any encumbrances other
than (i) pursuant to this Agreement and (ii) restrictions on such Shares and New
Shares underlying restricted stock awards issued to directors of Spansion. As of
the date hereof, such Stockholder’s Shares constitute all of the shares of
Spansion Common Stock beneficially owned or owned of record by such Stockholder.
Except as provided for herein, such Stockholder has sole voting power (including
the right to control such vote as contemplated herein), sole power of
disposition (except with respect to Shares underlying restricted stock awards
issued to directors of Spansion), sole power to issue instructions with respect
to the matters set forth in herein, and sole power to agree to all of the
matters set forth in this Agreement, in each case with respect to all of such
Stockholder’s Shares and New Shares.

(c) The execution and delivery of this Agreement by such Stockholder do not, and
the performance by such Stockholder of its obligations under this Agreement will
not, (i) if such Stockholder is not an individual, violate the certificate of
formation, agreement of limited partnership, certificate of incorporation or
similar organizational documents of such Stockholder, (ii) conflict with or
violate any law, ordinance or regulation of any Governmental Authority
applicable to such Stockholder or by which any of its assets or properties is
bound, or (iii) conflict with, result in any breach of or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of any encumbrance on the properties
or assets of such Stockholder pursuant to, any note, bond, mortgage, indenture,
Contract, agreement, lease, license, permit, franchise or other instrument or
obligation to which such Stockholder is a party or by which such Stockholder
and/or any of its assets or properties is bound, except for any of the foregoing
as would not reasonably be expected, either individually or in the aggregate, to
impair the ability of such Stockholder to perform its obligations hereunder or
to consummate the transactions contemplated hereby on a timely basis.

(d) The execution and delivery of this Agreement by such Stockholder do not, and
the performance by such Stockholder of its obligations under this Agreement and
the consummation by it of the transactions contemplated hereby will not, require
such Stockholder to obtain any consent, approval, authorization or permit of, or
to make any filing with or notification to, any Governmental Authority, other
than the filings of any reports with the SEC.

(e) As of the date hereof, there is no Legal Proceeding pending or, to the
knowledge of such Stockholder, threatened against or affecting such Stockholder
and/or any of its Affiliates before or by any Governmental Authority that would
reasonably be expected to impair the ability of such Stockholder to perform its
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

(f) No investment banker, broker, finder or other intermediary is entitled to a
fee or commission from Cypress or Spansion in respect of this Agreement based
upon any arrangement or agreement made by or on behalf of such Stockholder
(other than as an officer or director of Spansion).

(g) Such Stockholder understands and acknowledges that Cypress is entering into
the Merger Agreement in reliance upon the execution and delivery of this
Agreement by the Stockholders and the representations, warranties and covenants
of the Stockholders contained herein. Such Stockholder understands and
acknowledges that the Merger Agreement governs the terms of the Merger and the
other transactions contemplated thereby.

 

-4-



--------------------------------------------------------------------------------

7. Additional Documents. Stockholder hereby covenants and agrees to execute and
deliver any additional documents reasonably necessary or desirable to carry out
the purpose and intent of this Agreement and the Merger Agreement.

8. Consents and Waivers. Stockholder hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any agreement to which Stockholder is a party or pursuant to any rights
Stockholder may have.

9. Termination. This Agreement shall terminate and shall have no further force
or effect as of the earlier to occur of (i) receipt of the Requisite Spansion
Stockholder Approval, and (ii) the date the Merger Agreement shall have been
validly terminated pursuant to Article IX thereof (the “Expiration Date”);
provided, however, that notwithstanding the foregoing, the provisions in
Section 10 hereof shall survive in full force and effect following the
consummation of the Merger.

10. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed duly given (i) on the date of delivery if delivered
personally, (ii) on the date of confirmation of receipt (or, the first business
day following such receipt if the date is not a business day) of transmission by
telecopy or telefacsimile, or (iii) on the date of confirmation of receipt (or,
the first business day following such receipt if the date is not a business day)
if delivered by a nationally recognized courier service. All notices hereunder
shall be delivered as set forth below, or pursuant to such other instructions as
may be designated in writing by the party to receive such notice:

(i) If to Cypress, to:

Cypress

[Address]

Attention:

Facsimile No.:

With a copy (which shall not constitute notice) to:

Wilson Sonsini Goodrich & Rosati

Professional Corporation

650 Page Mill Road

Palo Alto, California 94304-1050

Attention: Larry Sonsini and Mike Ringler

Facsimile No.: (650) 493-6811

(ii) If to Stockholder, to the address set forth on the signature page hereto.

(b) Certain Interpretations.

(i) The words “include,” “includes” and “including” when used herein shall be
deemed in each case to be followed by the words “without limitation.”

(ii) The headings contained in this Agreement are for reference purposes only
and shall not affect in any way the meaning or interpretation of this Agreement.

 

-5-



--------------------------------------------------------------------------------

(c) Entire Agreement. This Agreement and the documents and instruments and other
agreements among the parties hereto referenced herein: (i) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements, understandings, representations and conditions,
both written and oral, among the parties with respect to the subject matter
hereof, and (ii) are not intended to confer upon any other person any rights or
remedies hereunder.

(d) Assignment. This Agreement shall not be assigned by operation of law or
otherwise, except that Cypress may assign the rights and delegate its
obligations hereunder to its affiliates so long as Cypress remains obligated to
perform those obligations required to be performed by Cypress hereunder.

(h) Amendments and Modification. This Agreement may not be modified, amended,
altered or supplemented except by the execution and delivery of a written
agreement executed by the parties hereto.

(i) Waiver. No waiver by any party hereto of any condition or of any breach of
any provision of this Agreement shall be effective unless in writing.

(j) Severability. In the event that any provision of this Agreement or the
application thereof becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(k) Specific Performance and Other Remedies.

(i) Specific Performance. It is accordingly agreed that the parties shall be
entitled to seek an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity.

(ii) Other Remedies. Any and all remedies herein expressly conferred upon a
party will be deemed cumulative with and not exclusive of any other remedy
conferred hereby, or by law or equity upon such party, and the exercise by a
party of any one remedy will not preclude the exercise of any other remedy. The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.

(l) Fees and Expenses.

(i) Except as otherwise provided in the Merger Agreement, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall be borne by the party incurring such expenses.

(ii) If any action or other proceeding relating to the enforcement of any
provision of this Agreement is brought by any party hereto, the prevailing party
shall be entitled to recover reasonable attorneys’ fees, costs and disbursements
from the opposing party or parties in such action or other preceding (in
addition to any other relief to which the prevailing party may be entitled).

 

-6-



--------------------------------------------------------------------------------

(m) GOVERNING LAW. EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL QUESTIONS AND/OR
DISPUTES CONCERNING THE CONSTRUCTION, VALIDITY AND INTERPRETATION OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY THE
INTERNAL LAWS, AND NOT THE LAW OF CONFLICTS, OF THE STATE OF DELAWARE. EACH
PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES TO BE SUBJECT TO, AND
HEREBY CONSENTS AND SUBMITS TO, THE JURISDICTION OF THE COURTS OF THE STATE OF
DELAWARE AND AGREES THAT ANY ACTION INVOLVING ANY EQUITABLE OR OTHER CLAIM SHALL
BE BROUGHT EXCLUSIVELY IN THE DELAWARE COURT OF CHANCERY. IN THE EVENT THAT THE
DELAWARE COURT OF CHANCERY DOES NOT ACCEPT OR DOES NOT HAVE JURISDICTION OVER
ANY SUCH ACTION, EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ANY SUCH ACTION THEN SHALL BE BROUGHT EXCLUSIVELY IN THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE.

(n) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
ACTIONS OF ANY PARTY HERETO IN NEGOTIATION, ADMINISTRATION, PERFORMANCE OR
ENFORCEMENT HEREOF.

(o) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

[Remainder of Page Intentionally Left Blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on the date
first above written.

 

CYPRESS SEMICONDUCTOR CORPORATION       STOCKHOLDER By:  

 

     

 

  Name:       Print Stockholder Name   Title:                 By:  

 

          Signature         Name:  

 

          Print Name         Title:  

 

          If Applicable       Address:            

 

       

 

        Company Capital Stock Beneficially Owned:        
Common Stock:                                 
                                                               Common Stock
issuable upon the exercise of outstanding
options, warrants or other rights:                                
                       

[Signature Page to Support Agreement]